IN THE SUPREME COURT OF THE STATE OF NEVADA


                   JOLAN MANGUIN; AND CARMEN                                No. 83857
                   MANGUIN, HUSBAND AND WIFE AS
                   JOINT TENANTS,
                   Petitioners,                                                   FILED
                   vs.
                                                                                  JAN 0 3 2022
                   WESTERN PROGRESSIVE-NEVADA,
                   INC.,                                                       ELIZA8ET11 A. BROWN
                                                                             CLERK OF SUPREME COURT
                   Res ondent.                                               ay    5 N1ALAA--
                                                                                   DEPUTY CLERK


                                      ORDER DENYING PETITION FOR
                                          WRIT OF MANDAMUS

                               This original pro se petition for a writ of mandamus challenges
                   a non-judicial foreclosure based upon petitioner's homestead exemption.
                               Having considered the petition, we are not persuaded that our
                   extraordinary intervention is warranted. See NRS 34.170; Pan v. Eighth
                   judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004) (noting that
                   a writ of mandamus is proper only when there is no plain, speedy, and
                   adequate remedy at law and explaining that petitioner bears the burden of
                   demonstrating that writ relief is warranted).
                               Even assuming that the relief sought here could be properly
                   obtained through a petition for writ relief, any application for such relief
                   should be made to the district court in the first instance so that factual and
                   legal issues are fully developed, giving this court an adequate record to
                   review. See Round Hill Gen. Imp. Dist. v. Newman, 97 Nev. 601, 604, 637
                   P.2d 534, 536 (1981) (recognizing that "an appellate court is not an
                   appropriate forum in which to resolve disputed questions of fact" and
                   determining that when there are factual issues presented, this court will
                   not exercise its discretion to entertain a petition for extraordinary relief
SUPREME COURT
      OF
    NEVADA


101 IS47A oraPsa
                     even though "important public interests are involved"); State v. County of
                     Douglas, 90 Nev. 272, 276-77, 524 P.2d 1271, 1274 (1974) (noting that "this
                     court prefers that such an application [for writ relief] be addressed to the
                     discretion of the appropriate district coure in the first instance), abrogated
                     on other grounds by Attorney Gen. v. Gypsum Res., 129 Nev. 23, 33-34, 294
                     P.3d 404, 410-11 (2013). Accordingly, we
                                   ORDER the petition DENIED.




                                              Hardesty


                       --  914)te6"agt1EIT
                     Parraguirre                                Stiglich
                                                                                           , J.




                     cc:    Carmen Manguin
                            Jolan Manguin
                            Western Progressive-Nevada, Inc.




SUPREME COURT
       OF
     NEVADA


10) 1,147A 44.6Nto